Benedict, J.
If, as the libelants contend, the Spray made no sheer, the liability of the Os'Coola is clear. If, on tlie other hand, the Spray did sheer, still the Osceola was in fault, for she was the overtaking vessel, and approached dangerously near to the Spray without giving the signals required by the inspectors’ rules. Had the signal been given, or had it been proved that the Spray had been otherwise informed of the position of the Osceola, the Spray would have been in fault for changing her course when she did, but, in the absence of such signal or such knowledge, her change was not a fault.
,The libelant must Iiave a decree for his damages, with a reference to ascertain the amount.